DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et. al. (U.S. 20130137961, May 30, 2013, Provided by Applicant in IDS)(hereinafter, “Barnes”) in view of De Brouwer et. al. (WO2013116316, August 8, 2013, Provided by Applicant in IDS)(hereinafter, “DeBrouwer”) and further in view of Stewart et.al (U.S. 20120062873, March 15, 2012)(hereinafter, “Stewart”).
Regarding Claim 1, Barnes teaches: 
A skin test reading device, comprising (…hyperspectral medical imaging system 200 of FIG. 2A… In FIG. 2B, the subject is represented as an area 201 that includes a plurality of regions 201'…The area 201 can be one of the subject's body parts or a portion thereof (e.g., a selected area of the subject's skin)[0061]): 
a short wave infrared (SWIR) detector including a lens configured to enable the SWIR detector to capture an image of a skin testing area of a patient (“FIG. 2B, the sensor subsystem 230 includes a hyperspectral sensor 231 that obtains light from each region 201' and resolves that light into a corresponding spectrum; a THz sensor 290 that obtains THz light from each region 201' and generates an intensity map representing the intensity of THz light reflected from each region 201'; and a camera 280 that obtains visible light from each region 201' and generates an intensity map representing the intensity of visible light from each region 201' (e.g., a conventional photographic image)…the sensor subsystem 230 may also or alternatively include other types of sensors, such as a LIDAR sensor… a SWIR (short wave infrared) sensor… or a LWIR (long wave infrared) sensor.” [0083-0084]; “The hyperspectral sensor 231 includes a scan mirror 232, a polarizer 233, a lens 234, a slit 235, a dispersive optic 236, a charge-coupled device (CCD) 237, a sensor control subsystem 238, and a storage device 239. It should be understood that the optics can be differently arranged than as illustrated in FIG. 2B (e.g., the optics can be in a different order than shown, optics can be eliminated, and/or additional optics provided).” [0087]. See reproduced Fig. 2B below);
Barnes does not teach: wherein the SWIR detector is an indium gallium arsenide (inGaAs) detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm to detect a wheal formed on the skin area of the patient.  
Barnes does not explicitly teach allergy skin testing for the intended usage of responding to an allergen introduced to the allergy skin testing area. 
Stewart in the field of medical imaging and diagnostic using SWIR hyperspectral imaging teaches an INGaAs SWIR detector [0040]. The wavelengths of the SWIR being in the range from 850-1700 nm for the ability to determine disease state [0009] and differentiating between normal, benign and malignant tissue of breast tissue samples using the hyperspectral SWIR images [0025]. Examiner, notes one of ordinary skill in the art can tune the wavelength to 1,350 nm-1700nm since the range is within the lower and upper boundary ranges provided in the Stewart, as such the recited claim limitations are met. 
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems teaches: “...after obtaining and capturing the hyperspectral data and analyzing and forming the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like.” [000145]. (Examiner notes, swelling is a form of wheal as disclosed in the applicant specification [0003].)
DeBrower further teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes such that the SWIR detector is an indium gallium arsenide (inGaAs) detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm as taught in Stewart to differentiate between normal, benign and malignant tissue samples (Stewart, [0025]). Modifying Barnes in view of Stewart to be an allergy skin testing device to perform the intended usage of responding to an allergen introduced to the allergy skin testing area and detect a wheal formed on the skin testing area of the patient as taught in De Brower provides “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). Further, the specific wavelength ranges would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Barnes, DeBrower and Stewart provided the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 2, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes does not teach: wherein the SWIR detector is configured to detect the wheal formed on the allergy skin testing area of the patient during an allergen test.
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems further teaches: “Depending in part on the nature of the incident light source 24, the tuning of the hyperspectral imaging unit 12, and/or the filter arrangement 16 used, the hyperspectral imaging sensor 18 can scan sample reflectance data in spectral regions including, potentially, the ultraviolet, the visible, near- infrared, medium-infrared, far-infrared, and beyond.” [00089]; “...the system 10 and unit 12 can be used to measure the result of an allergy patch test or an allergy prick test using the hyperspectral imaging unit 12 to capture a hyperspectral image (or series of images) of the target medium TM or region of interest 130 on the skin corresponding with a patch or pricked area…after obtaining and capturing the hyperspectral data and analyzing and foraiing the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like.” [000145].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to detect the wheal formed on the allergy skin testing area of the patient during an allergen test as taught in DeBrouwer to allow informed medical decisions to be made “…based upon the outcome and the results…such as avoiding certain types of food (e.g., peanuts in the case of a peanut allergy), scents (e.g., in the case of sensitivity to certain perfumes), or certain work environments (e.g., in the case of sensitivity to allergens that might be found in nature, like tree sap).” (DeBrouwer, [000147]).
Regarding Claim 5, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: further comprising a visual wavelength detector including a lens configured to enable the visual wavelength detector to capture an image of the skin testing area of the patient (“As illustrated in FIG. 2B, the sensor subsystem 230 includes a hyperspectral sensor 231 that obtains light from each region 201' and resolves that light into a corresponding spectrum...a camera 280 that obtains visible light from each region 201' and generates an intensity map representing the intensity of visible light from each region 201' (e.g., a conventional photographic image). " [0083]; “The camera 280 includes a lens 281, a CCD 282, and an optional polarizer 283.” [0107]). Examiner notes a camera detect visual wavelengths, and as such the claim limitations are met.
Barnes does not explicitly state capture an allergy skin testing area.
DeBrower in the same field of endeavor of medical imaging for skin diagnostic systems teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144]; “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to capture an allergy skin testing area as taught in DeBrower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). 
Regarding Claims 6 and 7, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: further comprising a processing device: “..the processor subsystem 250 includes a storage device 252, a spectral calibrator 253, a spectral analyzer 254, an image constructor 256, and a power supply 258. The processor subsystem is in operable communication with the illumination subsystem 210, the sensor subsystem 230, and the display subsystem 270.” [0122] 
Barnes does not teach: further comprising a processing device configured to analyze the wheal in the captured image of the allergy skin testing area of the patient and output a dimension associated with the wheal. wherein the dimension associated with the wheal is a wheal diameter.
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems further teaches: “…the system 10 and unit 12 can be used to measure the result of an allergy patch test or an allergy prick test using the hyperspectral imaging unit 12 to capture a hyperspectral image (or series of images) of the target medium TM or region of interest 130 on the skin corresponding with a patch or pricked area. As discussed above, after obtaining and capturing the hyperspectral data and analyzing and foraiing the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like… the system 10 and unit 12 can be used to measure the result of an allergy patch test or an allergy prick test using the hyperspectral imaging unit 12 to capture a hyperspectral image (or series of images) of the target medium TM or region of interest 130 on the skin corresponding with a patch or pricked area.” [000145]. “The image is taken under illumination of the light source 24, and the hyperspectral imaging unit 12 is connected via a data linlc 58 to the processor 22, e.g., a computer system. The data link 58 is used for transferring the hyperspectral image data from the unit 12 to the processor 22, as well as for permitting the control of the unit 12. The light source 24 is controlled by the processor 22, such as through the analog or digital interface 60.” [000150]; “In the second phase 302, an outline detection step 308 detects the outline of the region of interest 130 or some specific portion within the region of interest 130, such as the skin lesion… Based on the outline 309 of the region of interest 130 or portion therein, e.g., the skin lesion, a quantification of the diameter 310, the asymmetry 311, and the border irregularity 312 is determined.” [000152].
DeBrower further teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor in Barnes to a processor configured to analyze the wheal in the captured image of the allergy skin testing area of the patient and output a dimension associated with the wheal as taught in DeBrouwer to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]).
Regarding Claim 8, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: further comprising a graphical user interface: “The subsystem 250 includes a computer system 10 having...a user interface 32, including one or more input devices (e.g., keyboard 28, a mouse) and a display 26 or other output device…” [0174-0181]; "The display subsystem 270 obtains the hyperspectral image (which is optionally fused with information from other sensors) from the image constructor 256, and displays the image. In some embodiments, the display subsystem 270 includes a video display 271 for displaying the image and/or a projector 272 for projecting the image onto the subject.” [0201].
Barnes does not teach:  further comprising a graphical user interface configured to display the captured image of the skin testing area of the patient with the wheal.
Barnes does not explicitly state capture an allergy skin testing area.
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems further teaches: “…the system 10 and unit 12 may be combined with other imaging data stored in the original device and/or with subjective information obtained from the user through a diagnostic aid interface. This additional information may be used in concert with hyperspectral image data and/or biological data to frame recommendations for the user or patient based on the findings generated across all of the equipment.” [000114]; “…the system 10 and unit 12 can be used to measure the result of an allergy patch test or an allergy prick test using the hyperspectral imaging unit 12 to capture a hyperspectral image (or series of images) of the target medium TM or region of interest 130 on the skin corresponding with a patch or pricked area. As discussed above, after obtaining and capturing the hyperspectral data and analyzing and foraiing the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like.” [000145].
DeBrower further teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the graphical user interface in Barnes to an interface that displays the captured image of the skin testing area of the patient with the wheal as taught in DeBrouwer since “The quantitative measurements captured by the hyperspectral image could then be reviewed by the subject being monitored, or remotely by trained medical staff, such as doctors, nurses, and/or health care staff.” (DeBrouwer, [000146]), thus allowing the person to “…then make medical decisions based upon the outcome and the results displayed…” (DeBrouwer, [000147]). It would be further obvious to one of ordinary skill in the art to modify Barnes to capture an allergy skin testing area as taught in DeBrower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]).
Regarding Claim 9, Barnes teaches: A method of reading a skin test, comprising (“FIG. 1A illustrates an overview of a method 100 of making a medical diagnosis using medical imaging."[0042]; “FIG. 1B illustrates a method 110 of obtaining a hyperspectral medical image of a subject for use in diagnosis…” [0046]):
providing a skin test reading device, the skin test reading device including a short wave infrared (SWIR) detector including a lens (“…the sensor subsystem 230 may also or alternatively include other types of sensors, such as a LIDAR sensor… a SWIR (short wave infrared) sensor… or a LWIR (long wave infrared) sensor.” [0084]; “The hyperspectral sensor 231 includes a scan mirror 232, a polarizer 233, a lens 234, a slit 235, a dispersive optic 236, a charge-coupled device (CCD) 237, a sensor control subsystem 238, and a storage device 239. It should be understood that the optics can be differently arranged than as illustrated in FIG. 2B (e.g., the optics can be in a different order than shown, optics can be eliminated, and/or additional optics provided).” [0087]. See reproduced Fig. 2B above);
capturing an image of a skin testing area of the patient with the SWIR detector; (“…FIG. 2B, the sensor subsystem 230 includes a hyperspectral sensor 231 that obtains light from each region 201' and resolves that light into a corresponding spectrum; a THz sensor 290 that obtains THz light from each region 201' and generates an intensity map representing the intensity of THz light reflected from each region 201'; and a camera 280 that obtains visible light from each region 201' and generates an intensity map representing the intensity of visible light from each region 201' (e.g., a conventional photographic image). [0083]);
Barnes does not teach: the skin test for allergy testing; the SWIR detector in the form of an indium gallium arsenide (inGaAs) and detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm to detect a wheal formed on the skin area of the patient.  
Barnes does not explicitly state capture an allergy skin testing area.
Stewart in the field of medical imaging and diagnostic using SWIR hyperspectral imaging teaches an INGaAs SWIR detector [0040]. The wavelengths of the SWIR being in the range from 850-1700 nm for the ability to determine disease state [0009] and differentiating between normal, benign and malignant tissue of breast tissue samples using the hyperspectral SWIR images [0025]. Examiner, notes one of ordinary skill in the art can tune the wavelength to 1,350 nm-1700nm since the range is within the lower and upper boundary ranges provided in the Stewart, as such the recited claim limitations are met. 
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems teaches:  “...the system 10 and unit 12 can be used to measure the result of an allergy patch test or an allergy prick test using the hyperspectral imaging unit 12 to capture a hyperspectral image (or series of images) of the target medium TM or region of interest 130 on the skin corresponding with a patch or pricked area…after obtaining and capturing the hyperspectral data and analyzing and foraiing the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like.” [000145].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes such that the SWIR detector is an indium gallium arsenide (inGaAs) detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm as taught in Stewart to differentiate between normal, benign and malignant tissue samples (Stewart, [0025]). Modifying Barnes in view of Stewart to be an allergy skin testing system to perform the intended usage of responding to an allergen introduced to the allergy skin testing area and detect a wheal formed on the skin testing area of the patient as taught in De Brower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). Further, the specific wavelength ranges would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Barnes, DeBrower and Stewart provided the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 11, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: further comprising the step of transmitting the image captured by the SWIR detector to an electronic medical file (“…a communications module for transmitting "outline" or "shape" files to a third party, e.g., using network interface card 20.” [0196]; “...databases storing any of the data observed and measured using the methods disclosed herein may be electronically stored and recalled. Such stored images enable the identification and characterization of a subject's skin, and any biological insults thereon, over time.” [0230]).
Regarding Claim 12, Barnes teaches: A skin test reading system, comprising: a skin test reading device including (…hyperspectral medical imaging system 200 of FIG. 2A… In FIG. 2B, the subject is represented as an area 201 that includes a plurality of regions 201'…The area 201 can be one of the subject's body parts or a portion thereof (e.g., a selected area of the subject's skin)[0061]): 
a short wave infrared (SWIR) detector including a lens configured to enable the SWIR detector to capture an image of a skin testing area of a patient (“FIG. 2B, the sensor subsystem 230 includes a hyperspectral sensor 231 that obtains light from each region 201' and resolves that light into a corresponding spectrum; a THz sensor 290 that obtains THz light from each region 201' and generates an intensity map representing the intensity of THz light reflected from each region 201'; and a camera 280 that obtains visible light from each region 201' and generates an intensity map representing the intensity of visible light from each region 201' (e.g., a conventional photographic image)…the sensor subsystem 230 may also or alternatively include other types of sensors, such as a LIDAR sensor… a SWIR (short wave infrared) sensor… or a LWIR (long wave infrared) sensor.” [0083-0084]; “The hyperspectral sensor 231 includes a scan mirror 232, a polarizer 233, a lens 234, a slit 235, a dispersive optic 236, a charge-coupled device (CCD) 237, a sensor control subsystem 238, and a storage device 239. It should be understood that the optics can be differently arranged than as illustrated in FIG. 2B (e.g., the optics can be in a different order than shown, optics can be eliminated, and/or additional optics provided).” [0087]. See reproduced Fig. 2B above);
a supporting structure configured to mount the SWIR detector over the skin testing area of the patient (“The system 200 can be mounted on the cart 204 using, for example, a tripod, a post, a rack, or can be directly mounted to the cart.” [0058]; “The light from light source 212 passes through lens 211, which modifies the focal properties of the light (illustrated as dashed lines) so that it illuminates regions 201' of the subject.” [0069]);
 an illumination device mounted to the supporting structure and configured to illuminate at least a portion of the skin testing area of the patient (“The system 200 includes an illumination subsystem 210 for irradiating the subject 201 with light (illustrated as dashed lines)...” [0060]; “FIG. 2B schematically illustrates the components of the hyperspectral medical imaging system 200 of FIG. 2A, according to some embodiments. In FIG. 2B, the subject is represented as an area 201 that includes a plurality of regions 201', which are illustrated as a plurality of small squares. The area 201 can be one of the subject's body parts or a portion thereof (e.g., a selected area of the subject's skin), can be multiple body parts or portions thereof, or can even be the entire subject.” [0061]);
and a graphical user interface configured to display the image captured by the SWIR detector (“The subsystem 250 includes a computer system 10...a user interface 32, including one or more input devices (e.g., keyboard 28, a mouse) and a display 26 or other output device…” [0174-0178]).
Barnes does not teach: wherein the SWIR detector is an indium gallium arsenide (inGaAs) detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm to detect a wheal formed on the skin area of the patient.  
Barnes does not explicitly teach allergy skin testing for the intended usage of responding to an allergen introduced to the allergy skin testing area. 
Stewart in the field of medical imaging and diagnostic using SWIR hyperspectral imaging teaches an INGaAs SWIR detector [0040]. The wavelengths of the SWIR being in the range from 850-1700 nm for the ability to determine disease state [0009] and differentiating between normal, benign and malignant tissue of breast tissue samples using the hyperspectral SWIR images [0025]. Examiner, notes one of ordinary skill in the art can tune the wavelength to 1,350 nm-1700nm since the range is within the lower and upper boundary ranges provided in the Stewart, as such the recited claim limitations are met. 
DeBrouwer in the same field of endeavor of medical imaging for skin diagnostic systems teaches: “...after obtaining and capturing the hyperspectral data and analyzing and forming the datacube 96, the spectral information 100 for each pixel 98 in the image can be used to map the presence of melanin, proteins, swelling, discoloration, and the like.” [000145].Examiner notes, swelling is a form of wheal as disclosed in the applicant specification [0003].
DeBrower further teaches with regards to allergy testing: “the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes such that the SWIR detector is an indium gallium arsenide (inGaAs) detector configured to detect wavelengths between (i) 1,350 nm and 1450nm and (ii) 1600 nm and 1800nm as taught in Stewart to differentiate between normal, benign and malignant tissue samples (Stewart, [0025]). Modifying Barnes in view of Stewart to be an allergy skin testing system to perform the intended usage of responding to an allergen introduced to the allergy skin testing area and detect a wheal formed on the skin testing area of the patient as taught in De Brower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). Further, the specific wavelength ranges would have been an obvious matter of design choice that would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Barnes, DeBrower and Stewart provided the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 13, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the SWIR detector is configured to detect the wheal formed on the allergy skin testing area of the patient during an allergen test, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the allergy skin test reading device further comprises a visual wavelength detector including a lens configured to enable the visual wavelength detector to capture an image of the skin testing area of the patient, is substantially similar in scope with corresponding limitations recited in Claim 5 and is therefore, rejected under the same rationale.
Regarding Claim 17-18, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the allergy skin test reading device further comprises a processing device configured to analyze the wheal in the captured image of the allergy skin testing area of the patient and output a dimension associated with the wheal. wherein the dimension associated with the wheal is a wheal diameter, are substantially similar in scope with corresponding limitations recited in Claims 6 and 7 and is therefore, rejected under the same rationale.
Regarding Claim 19, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the allergy skin test reading device further comprises a graphical user interface configured to display the captured image of the skin testing area of the patient with the wheal, is substantially similar in scope with corresponding limitations recited in Claim 8 and is therefore, rejected under the same rationale.

Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Stewart and DeBrouwer, and further in view of Shi et. al. (U.S. 20140098309, April 10, 2014)(hereinafter, “Shi”).
Regarding Claim 3, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: “…polarizer 213, which removes any light that does not have a selected polarization. Polarizer 213 can be, for example, a polarizing beamsplitter or a thin film polarizer. The polarization can be selected, for example, by rotating polarizer 213 appropriately.” [0070].
Barnes does not explicitly state: wherein the SWIR detector comprises a filter configured to isolate or remove predetermined wavelengths of light associated with the allergy skin testing area.
Shi solving the same problem for spectral based imaging teaches: “…the present disclosure provides for a spectral imaging filter having tunable wavelength pass bands in the range of near infrared ("NIR") and/or short wave infrared for use in NIR/SWIR spectroscopy and spectroscopic imaging…the filter may be designed with six serial stages along an optical path with angularly distributed liquid crystal cells, birefringent retarders, and polarizers. Different filter stages may provide distinctly different periodic transmission spectra.” [0132].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to comprise a filter as taught in Shi “…for detection and identification of materials and agents, including hazardous agents for threat detection. The filter may also be applied in areas such as anatomic pathology, ingredient-specific particle sizing, and forensics.” [0019]. 
Shi does not explicitly teach allergy skin testing.
DeBrower in the same field of endeavor of medical imaging for skin diagnostic systems teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144]; “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to capture an allergy skin testing area as taught in DeBrower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). 
Regarding Claim 10, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Barnes further teaches: “... polarizer 213, which removes any light that does not have a selected polarization. Polarizer 213 can be, for example, a polarizing beamsplitter or a thin film polarizer. The polarization can be selected, for example, by rotating polarizer 213 appropriately.” [0070].
Barnes does not explicitly state: further comprising the step of filtering wavelengths captured by the SWIR detector with a filter disposed within the SWIR detector to isolate or remove predetermined wavelengths of light associated with the allergy skin testing area.
Shi solving the same problem for spectral based imaging teaches: “...the present disclosure provides for a spectral imaging filter having tunable wavelength pass bands in the range of near infrared ("NIR") and/or short wave infrared for use in NIR/SWIR spectroscopy and spectroscopic imaging...the filter may be designed with six serial stages along an optical path with angularly distributed liquid crystal cells, birefringent retarders, and polarizers. Different filter stages may provide distinctly different periodic transmission spectra.” [0132].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to comprise a filter as taught in Shi “...for detection and identification of materials and agents, including hazardous agents for threat detection. The filter may also be applied in areas such as anatomic pathology, ingredient-specific particle sizing, and forensics.” [0019].
Shi does not explicitly teach allergy skin testing.
DeBrower in the same field of endeavor of medical imaging for skin diagnostic systems teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144]; “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to capture an allergy skin testing area as taught in DeBrower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). 
Regarding Claim 14, the combination of references Barnes, Stewart and DeBrouwer substantially teach the claim limitations as noted above.
Further, regarding limitations, wherein the SWIR detector comprises a filter configured to isolate or remove predetermined wavelengths of light associated with the allergy skin testing area, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.

Claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Stewart, DeBrouwer and Shi, and further in view of Yoshida et. al. (JP 2013137266, June 28, 2013)(hereinafter, “Yoshida”), the referenced sections are directed towards the applications U.S. PG-PUB 20160143595.
Regarding Claim 4, the combination of references Barnes, Stewart, DeBrouwer and Shi substantially teach all the limitations of the claim as noted above.
The claim limitation “to obscure veins in the testing area to enhance detection and visibility” is an intended usage of the filter. Since the combinational device of Barnes, DeBrouwer and Shi have the filter capabilities of isolating or removing wavelengths of light it can remove/isolate the wavelengths that pertain to vein information, as such this claim limitation is met.
Barnes does not explicitly state the limitation: wherein the filter is a bandpass filter and an allergy skin testing area.
Yoshida in the field of skin determination systems teaches a bandpass filter [0091].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter taught in Shi in the combinational system of Barnes in view of Stewart, DeBrouwer and Shi from Claim 3, to be a bandpass filter as taught in Yoshida to be able to measure the amount of moisture from the measured image of the target (Yoshida, [0091]).
DeBrower in the same field of endeavor of medical imaging for skin diagnostic systems teaches with regards to allergy testing: “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144]; “…the hyperspectral imaging systems, units, and methods provide imaging at various spatial scales that is useful for examination and characterization with and without noticeable anomaly of various medically interesting properties: (1) accessible skin, including all aspects of dermatology…response to allergy induction tests…” [00066]; “…the hyperspectral imaging system 10 and hyperspectral imaging unit 1 is used in connection with allergy monitoring and testing. Allergy tests normally involve taking a skin test to determine which substances cause an allergic reaction.” [000144].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barnes to capture an allergy skin testing area as taught in DeBrower to provide “…a more quantitative measurement of the result of each allergy test…” (DeBrouwer, [000145]). 
Regarding Claim 15, the combination of references Barnes, Stewart, DeBrouwer and Shi substantially teach all the limitations of the claim as noted above.
Further, regarding limitations, wherein the filter is a bandpass filter that is configured to obscure veins in the allergy skin testing area to enhance detection and visibility of the wheal formed on the allergy skin testing area of the patient, is substantially similar in scope with corresponding limitations recited in Claim 4 and is therefore, rejected under the same rationale.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 15519910.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793